DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10277711. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 10277711 alone or in combination teach each and every limitation of claims 1-60 of the instant application.
Claims 1 and 9-10 of U.S. Patent No. 10277711 tech claim 1 of the instant application.
Regarding claim 1 of the instant application, claims 1 and 9-10 of U.S. Patent No. 10277711 teaches a method for anonymously fetching a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address, further for anonymously fetching a second content by the first device from the second server over the Internet via the first server, the second content identified in the Internet by a second URL, for use with a group of client devices that are each identified in the Internet using a A method for anonymously fetching a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address, and for anonymously fetching a second content by the first device from the second server over the Internet via the first server, the second content identified in the Internet by a second URL, for use with a group of client devices each identified in the Internet using a respective IP address)
that are each associated with a physical geographical location, (Claim 10: wherein the physical geographical location associated with each of the client devices in the group)
the method by the first server comprising: (Claim 1: the method by the first server comprising)
receiving a message over the Internet from each of the client devices in the group; (Claim 1: receiving a message over the Internet from each of the client devices in the group )
storing, in response to the receiving of the messages, the respective IP addresses of each of the client devices in the group; (Claim 1: storing, in response to the receiving of the messages, the IP addresses of each of the client devices in the group)
receiving the first URL over the Internet from the first device; (Claim 1: receiving the first URL over the Internet from the first device)
selecting, based on the respective physical geographical location, a client device from the group in response to the receiving of the first URL; (Claim 1: selecting a client device from the group in response to the receiving of the first URL. Claim 9: selecting based on the physical geographical location of the client devices in the group.)
sending the first URL over the Internet to the selected client device; (Claim 1: sending the first URL over the Internet to the selected client device)
receiving the first content over the Internet via the selected client device from the second server)
receiving the second URL over the Internet from the first device; (Claim 1: receiving the second URL over the Internet from the first device)
selecting an additional client device from the group in response to the receiving of the second URL; (Claim 1: selecting an additional client device from the group in response to the receiving of the second URL)
230sending the second URL over the Internet to the selected additional client device; (Claim 1: sending the second URL over the Internet to the selected additional client device)
receiving the second content over the Internet via the selected additional client device from the second server; and (Claim 1: receiving the second content over the Internet via the selected additional client device from the second server)
sending the second content over the Internet to the first device. (Claim 1: sending the second content over the Internet to the first device)

Claims 2-20 of the instant application are dependent claims of independent claim 1. Claim 1 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 2 of the instant application. Claim 2 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 3 of the instant application. Claim 3 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 4 of the instant application. Claim 7 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 5 of the instant application. Claim 8 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in 

Claims 1, 5 and 10 of U.S. Patent No. 10277711 tech claim 21 of the instant application.
Regarding claim 21 of the instant application, claims 1, 5 and 10 of U.S. Patent No. 10277711 teaches a method for anonymously fetching a first content by a first device from a  A method for anonymously fetching a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address) 
further for anonymously fetching a second content by the first device from a third server over the Internet via the first server, the second content identified in the Internet by a second URL, (Claim 5: further for anonymously fetching a third content by the first device from a third server over the Internet via the first server, the third content identified in the Internet by a third URL) Under the BRI, “a third content” is equivalent to “a second content” because the term merely mean a different content other than a first content.
for use with a group of client devices that are each identified in the Internet using a respective IP address (Claim 1: for use with a group of client devices each identified in the Internet using a respective IP address)
and that are each associated with a physical geographical location, (Claim 10: wherein the physical geographical location associated with each of the client devices in the group)
the method by the first server comprising: (Claim 1: the method by the first server comprising)
receiving a message over the Internet from each of the client devices in the group; (Claim 1: receiving a message over the Internet from each of the client devices in the group)
storing, in response to the receiving of the messages, the respective IP addresses of each of the client devices in the group; (Claim 1: storing, in response to the receiving of the messages, the IP addresses of each of the client devices in the group)
receiving the first URL over the Internet from the first device)
selecting, based on the respective physical geographical location, a client device from the group in response to the receiving of the first URL; (Claim 1: selecting a client device from the group in response to the receiving of the first URL)
sending the first URL over the Internet to the selected client device; (Claim 1: sending the first URL over the Internet to the selected client device)
receiving the first content over the Internet via the selected client device from the second server; (Claim 1: receiving the first content over the Internet via the selected client device from the second server)
receiving the second URL over the Internet from the first device; (Claim 5: receiving the third URL over the Internet from the first device)
sending the second URL over the Internet to the selected client device; (Claim 5: sending the third URL over the Internet to the selected client device)
receiving the second content over the Internet via the selected client device from the third server; and (Claim 5: receiving the third content over the Internet via the selected client device from the third server)
234sending the second content over the Internet to the first device. (Claim 5: sending the third content over the Internet to the first device)

Claims 22-40 of the instant application are dependent claims of independent claim 21. Claim 1 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 22 of the instant application. Claim 2 of U.S. Patent No. 10277711 B2 teaches each and every 
Claims 1, 5 and 10 of U.S. Patent No. 10277711 tech claim 41 of the instant application.
Regarding claim 41 of the instant application, claims 1, 5 and 10 of U.S. Patent No. 10277711 teaches a method for anonymously fetching a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address, (Claim 1:  A method for anonymously fetching a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address) 
further for anonymously fetching a second content by the first device from a third server over the Internet via the first server, the second content identified in the Internet by a second URL, (Claim 5: further for anonymously fetching a third content by the first device from a third server over the Internet via the first server, the third content identified in the Internet by a third URL) Under the BRI, “a third content” is equivalent to “a second content” because the term merely mean a different content other than a first content.
for use with a group of client devices that are each identified in the Internet using a respective IP address (Claim 1: for use with a group of client devices each identified in the Internet using a respective IP address)
and that are each associated with a physical geographical location, (Claim 10: wherein the physical geographical location associated with each of the client devices in the group)
the method by the first server comprising: (Claim 1: the method by the first server comprising)
receiving a message over the Internet from each of the client devices in the group; (Claim 1: receiving a message over the Internet from each of the client devices in the group)
storing, in response to the receiving of the messages, the IP addresses of each of the client devices in the group)
receiving the first URL over the Internet from the first device; (Claim 1: receiving the first URL over the Internet from the first device)
selecting, based on the respective physical geographical location, a client device from the group in response to the receiving of the first URL; (Claim 1: selecting a client device from the group in response to the receiving of the first URL)
sending the first URL over the Internet to the selected client device; (Claim 1: sending the first URL over the Internet to the selected client device)
receiving the first content over the Internet via the selected client device from the second server; (Claim 1: receiving the first content over the Internet via the selected client device from the second server)
receiving the second URL over the Internet from the first device; (Claim 1: receiving the second URL over the Internet from the first device)
selecting an additional client device from the group in response to the receiving of the second URL; (Claim 1: selecting an additional client device from the group in response to the receiving of the second URL)
230sending the second URL over the Internet to the selected additional client device; (Claim 1: sending the second URL over the Internet to the selected additional client device)
receiving the second content over the Internet via the selected client device from the third server; and (Claim 5: receiving the third content over the Internet via the selected client device from the third server)
sending the third content over the Internet to the first device)

Claims 42-60 of the instant application are dependent claims of independent claim 41. Claim 1 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 42 of the instant application. Claim 2 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 43 of the instant application. Claim 3 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 44 of the instant application. Claim 7 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 45 of the instant application. Claim 8 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 46 of the instant application. Claim 10 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 47 of the instant application. Claim 11 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 48 of the instant application. Claim 12 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 49 of the instant application. Claim 13 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 50 of the instant application. Claim 14 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 51 of the instant application. Claim 15 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 52 of the instant application. Claim 16 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 53 of the instant application. Claim 17 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 54 of the instant application. Claim 18 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 55 of the instant application. Claim 19 of U.S. Patent No. 10277711 B2 teaches each and every limitation recited in claim 56 .

Allowable Subject Matter
Claims 1-60 would be allowable if applicant overcomes the double patenting rejection(s).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art in the field, such as Zaid (US 20110035503 A1) teaches for anonymous addressing of content stored on computers at the edge of the network. This is coupled with a system and method for the private peer-to-peer exchange of anonymously addressed content. 
Riise (US 20050108244 A1) teaches determining a geographical location from IP address information. 
Jalan (US 20050027782 A1) teaches a DNS server containing a list of peer device IDs and a multicast group address and each PE device registering with the name server.
Chmaytelli (US 20070180111 A1) teaches an application or content distribution server (server) is operable to limit the purchaser of the application and/or content to operate within a predefined geographic location. Once the purchaser's device is outside the predefined location, the application or content will not be accessible from the server.
However, the prior art of record fail to explicitly teach each and every step for anonymously fetching a first content by a first device from a second server over the Internet via a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ZI YE/Primary Examiner, Art Unit 2455